Exhibit 10.44 www.SELECTICA.com 1740 Technology Drive main 408.570.9700 Suite 450 fax San Jose, CA 95110 April 6, 2010 Mr. Leonard Rainow Dear Leonard: On behalf of Selectica, Inc. (the "Company"), I am pleased to offer you employment on the following terms and conditions: 1. Position: Your initial title will be Vice President of Engineering & CTO and you will be employed as a regular, full-time employee reporting directly to the President & COO. While you render services to the Company, you will not engage in any other employment, consulting or other business activity (whether full-time or part-time) that would create a conflict of interest with the Company. By signing this letter agreement, you confirm to the Company that you have no contractual commitments or other legal obligations that would prohibit you from performing your duties for the Company. 2. Salary : The Company will pay you a starting salary at the rate of $200,000 per year, payable in accordance with the Company's standard payroll schedule. This salary will be subject to adjustment pursuant to the Company's employee compensation policies in effect from time to time. In addition, you will be eligible to be considered for an incentive bonus for each fiscal year of the Company. The bonus (if any) will be awarded based on objective and/or subjective criteria established and approved by the Company's Management Team. Any bonus for the fiscal year in which your employment begins will be prorated, based on the number of days you are employed by the Company during that fiscal year. Any bonus for a given fiscal year will be paid within 2\1, months after the close of that fiscal year, but only if you are still employed by the Company at the time of payment. The Incentive Plan is based upon performance and function, and this position is eligible for an annual incentive of 20% of your annual base salary. 3.
